Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is the second Office Action on the merits of application no. 17/208,855 filed 3/22/21. Claims 1-20 are pending. 
Documents
Terminal Disclaimer filed 12/29/21 is acceptable.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to show or render obvious the multi-plate wet clutch assembly providing a second gear ratio in response to engagement of the first brake and the first mechanical diode such that the first brake resists rotation of the first ring gear with respect to the ground in combination with the remaining limitations of claim 1.
Regarding claim 11, the prior art of record fails to show or render obvious the clutch assembly providing a second gear ratio in response to engagement of the first brake and the first mechanical diode such that the first brake resists rotation of the first ring gear with respect to the ground, the clutch assembly providing neutral in response to the first brake permitting free rotation of the first ring gear and the second brake permitting free rotation of the second ring gear in combination with the remaining limitations of claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Response to Arguments
Applicant’s arguments filed 12/29/21 with respect to claims 1-20 have been fully considered and are persuasive. The double patenting rejection of claims 1-20 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HUAN LE/Primary Examiner, Art Unit 3659